     Case 2:19-cv-00290 Document 1-2 Filed on 10/04/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

THE COURTYARD COUNCIL OF CO-                    §
OWNERS, INC.                                    §
                                                §       CIVIL ACTION NO. 2:19-cv-00290
v.                                              §
                                                §       JURY DEMANDED
ROCKHILL INSURANCE COMPANY and                  §
UNDERWRITERS AT LLOYD’S,                        §
LONDON                                          §

                                    Exhibit A
                          INDEX OF MATTERS BEING FILED

       In compliance with Local Rule 81, the following matters are filed with Defendant’s

Notice of Removal in the above-referenced action:

       1.     Notice of Removal, with the following exhibits attached:

              Exhibit A      Index of Matters Being Filed

              Exhibit B      List of All Counsel of Record and Parties Represented

              Exhibit C      Civil Docket Sheet in the State Court Action

              Exhibit D      Plaintiff’s Original Petition, filed 9/16/19

              Exhibit E      Citation to Rockhill Insurance Company, 9/25/19




                                                1
     Case 2:19-cv-00290 Document 1-2 Filed on 10/04/19 in TXSD Page 2 of 2



                                              Respectfully submitted,

                                              MARTIN, DISIERE, JEFFERSON & WISDOM L.L.P.

                                              By: /s/Christopher W. Martin
                                                  Christopher W. Martin
                                                  State Bar No: 13057620
                                                  Federal I.D. No. 13515
                                                  E-Mail: martin@mdjwlaw.com
                                                  Niels Esperson Building
                                                  808 Travis, Suite 1100
                                                  Houston, Texas 77002
                                                  Telephone: (713) 632-1701
                                                  Facsimile: (713) 222-0101


                                          ATTORNEY-IN-CHARGE FOR DEFENDANT
                                          ROCKHILL INSURANCE COMPANY
Of Counsel:
Sheryl Kao
State Bar No. 24036874
Federal I.D. No. 4561738
E-Mail: kao@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
9111 Cypress Waters Blvd., Suite 250
Dallas, Texas 75019
Telephone: (214) 420-5500
Facsimile: (214) 420-5501



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on
October 4, 2019.

       Thomas M. Furlow
       Furlow Law Firm, PLLC
       1032 Central Parkway South
       San Antonio, Texas 78232
       Email: tfurlow@furlowlawfirm.com

                                                         /s/ Sheryl Kao
                                                         Sheryl Kao


                                             2
